United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-2221
                     ___________________________

                            Jamie Shawn McCall

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                  Flowers, Corporal, Faulkner County Jail

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                        Submitted: February 18, 2016
                          Filed: February 23, 2016
                               [Unpublished]
                               ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Jamie McCall appeals the district court’s1 adverse grant of summary judgment
on his claims under 42 U.S.C. § 1983, arising out of an incident that occurred while
he was a post-conviction detainee at the Faulkner County Detention Center (FCDC).
McCall’s section 1983 complaint claimed that, on the date in question, FCDC officer
Corporal Flowers used excessive force while removing his restraints, and did so in
retaliation for a lawsuit he had previously filed. The district court granted Flowers
summary judgment, determining that he was entitled to qualified immunity.

       After careful review, we conclude that summary judgment was properly granted
because the facts viewed according to McCall’s own account of the incident
established beyond genuine dispute that Flowers’s actions did not rise to the level of
a constitutional violation. See Johnson v. Carroll, 658 F.3d 819, 825 (8th Cir. 2011)
(grant of summary judgment is reviewed de novo; discussing summary judgment
standard and qualified immunity); see also Hudson v. McMillian, 503 U.S. 1, 9-10
(1992) (Eighth Amendment’s prohibition of cruel and unusual punishment necessarily
excludes de minimis uses of force, provided that use of force is not repugnant to
conscience of mankind); Chambers v. Pennycook, 641 F.3d 898, 906-07 (8th Cir.
2011) (because handcuffing inevitably results in minor irritation, injury, or
discomfort, plaintiff must demonstrate something more to show that force applied in
that context was excessive); Walker v. Bowersox, 526 F.3d 1186, 1190 (8th Cir. 2008)
(per curiam) (determining that even if official’s actions were retaliatory, they were not
sufficiently severe to amount to constitutional violation).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendation of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-